EXHIBIT 10.2

EMPLOYMENT AGREEMENT
November 13, 2007

This Employment Agreement, effective as of November 13, 2007, is by and between
MENTOR Corporation ("COMPANY"), with its executive offices at 201 Mentor Drive,
Santa Barbara, California 93111, and Michael O'Neill ("EMPLOYEE").

RECITALS

COMPANY is in the business of manufacturing, distributing and selling medical
devices and related products. EMPLOYEE has experience in this business and
possesses valuable skills and experience, which will be used in advancing
COMPANY's interests. EMPLOYEE is willing to be engaged by COMPANY and COMPANY is
willing to engage EMPLOYEE in an executive capacity responsible for all Finance
functions of COMPANY, upon the terms and conditions set forth in this Agreement.

AGREEMENT

EMPLOYEE and COMPANY, intending to be legally bound, agree as follows:

1.             SERVICES

1.1          General Services.

1.1.1 COMPANY shall employ EMPLOYEE as Chief Financial Officer (CFO). EMPLOYEE
shall have such duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies and such other duties and responsibilities as the
Board of Directors of the COMPANY (the "Board") shall designate that are
consistent with the EMPLOYEE's position as CHIEF FINANCIAL OFFICER of the
COMPANY.  To the extent that they do not materially reduce the scope of the
responsibilities described above, EMPLOYEE's duties may change from time to time
on reasonable notice, based on the needs of COMPANY and EMPLOYEE's skills as
determined by COMPANY.  These duties shall hereinafter be referred to as
"Services."  EMPLOYEE shall report directly to the President/CEO of the COMPANY
or, from time to time, to a designee of the President/CEO, provided that (i)
EMPLOYEE's Services, as described above, remain materially unchanged and (ii)
the changed reporting structure is consistent with reporting and organizational
structures that exist from time to time in similarly sized companies

1.1.2   In the event that EMPLOYEE shall from time to time serve COMPANY as a
director or shall serve in any other office during the term of this Agreement;
EMPLOYEE shall serve in such capacities without further compensation.

1.1.3.  EMPLOYEE shall devote his entire working time, attention, and energies
to the business of COMPANY, and shall not, during the term of this Agreement, be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the prior written
consent of the Board of Directors of COMPANY.  This shall not be construed as
preventing EMPLOYEE from investing his assets in a form or manner that does not
require any services on the part of EMPLOYEE in the operation or affairs of the
entities in which such investments are made, or from engaging in such civic,
charitable, religious, or political activities that do not interfere with the
performance of EMPLOYEE's duties hereunder.

1.2          Best Abilities.  EMPLOYEE shall serve COMPANY faithfully and to the
best of EMPLOYEE's ability.  EMPLOYEE shall use EMPLOYEE's best abilities to
perform the Services.  EMPLOYEE shall act at all times according to what
EMPLOYEE reasonably believes is in the best interests of COMPANY.

 

1

--------------------------------------------------------------------------------


1.3          Corporate Authority.   EMPLOYEE, as an executive officer, shall
comply with all laws and regulations applicable to EMPLOYEE as a result of this
Agreement, including, but not limited to, the Securities Act of 1933 and
Securities Act of 1934. Prior to the execution of this Agreement, EMPLOYEE has
received and reviewed COMPANY's Policies and Procedures and COMPANY's Employee
Handbook.  EMPLOYEE shall comply with COMPANY's Policies and Procedures, and
practices now in effect or as later amended or adopted by COMPANY, as required
of similarly-situated executives of COMPANY.

2.            TERM

This Agreement shall commence upon the execution of this Agreement (the
"Effective Date") and shall have an initial term of three (3) years unless
terminated as provided in Section 4 of this Agreement.  On the third anniversary
of the Effective Date, this Agreement automatically will renew for an additional
three-year term, unless either party provides the other party with written
notice of non-renewal at least 120 days prior to the date of the automatic
renewal. In the event that the COMPANY provides written notice of non-renewal to
the EMPLOYEE as provided in the preceding sentence, then EMPLOYEE shall be
entitled to the payments described in Section 4.2.5 below as of the date of the
expiration of this Agreement.

3.            COMPENSATION AND BENEFITS

3.1  Compensation.  EMPLOYEE's total compensation consists of base salary, bonus
potential, stock options, and medical and other benefits generally provided to
employees of COMPANY.  Any compensation paid to EMPLOYEE shall be pursuant to
COMPANY's policies and practices for exempt employees and shall be subject to
all applicable laws and requirements regarding the withholding of federal, state
and/or local taxes.  Compensation provided in this Agreement is full payment for
Services and EMPLOYEE shall receive no additional compensation for extraordinary
services unless otherwise authorized.  EMPLOYEE's entire compensation package
will be reviewed annually by the Compensation Committee of the Board of
Directors, a practice which is consistent with COMPANY's Executive Compensation
Program.

3.1.1       Base Compensation.  COMPANY agrees to pay EMPLOYEE an annualized
base salary of THREE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS AND NO CENTS
($375,000) less applicable withholdings, payable in equal installments no less
frequently than semi-monthly. 

3.1.2       Cash Incentive Bonus.  EMPLOYEE shall be eligible to participate in
the COMPANY's Incentive Bonus Plans, as in effect from time to time, for an
annual or more frequent cash incentive bonus, subject to applicable
withholdings, of SEVENTY-FIVE (75%) Percent of EMPLOYEE's annual base salary,
for achievement of target-level performance, and a maximum bonus of not less
than NINETY-NINE (99%) Percent of EMPLOYEE's base salary for achievement of
extraordinary performance thereunder, and subject to approval by COMPANY's
Compensation Committee of the Board. Any cash incentive bonus shall accrue and
become payable to EMPLOYEE only if EMPLOYEE is employed with COMPANY on the last
day of the fiscal year for which the cash incentive bonus is calculated.

3.1.3       Stock Options. Based upon satisfactory performance, under the Plan,
COMPANY expects that EMPLOYEE will qualify for grants of options to acquire
common stock of COMPANY subject to determination by the Board of Directors, of
an amount which is consistent with COMPANY's Executive Compensation Program. 
Any such grants shall also be subject to performance considerations as well as
the determination of the Board of Directors.

3.2   Business Expenses.  COMPANY shall reimburse EMPLOYEE for business expenses
reasonably incurred in performing Services according to COMPANY's Expense
Reimbursement Policy.

3.3   Additional Benefits.  COMPANY shall provide EMPLOYEE those additional
benefits normally granted by COMPANY to its employees subject to eligibility
requirements applicable to each benefit.  COMPANY has no obligation to provide
any other benefits unless provided for in this Agreement. Currently COMPANY
provides major medical, dental, life, salary continuation, long term disability
benefits and eligibility to participate in COMPANY's 401(k) plan.

2

--------------------------------------------------------------------------------


3.4   Vacation.  EMPLOYEE shall accrue vacation equal to TWENTY (20) days per
year, at the rate of approximately 1.67 days per month.  The time or times for
such vacation shall be selected by EMPLOYEE and approved by the President and
Chief Executive Officer of COMPANY.

4.            TERMINATION

4.1   Circumstances Of Termination.  This Agreement and the employment
relationship between COMPANY and EMPLOYEE may be terminated as follows:

4.1.1       Death.  This Agreement shall terminate upon EMPLOYEE's death,
effective as of the date of EMPLOYEE's death.

4.1.2       Disability.  COMPANY may, at its option, either suspend compensation
payments or terminate this Agreement due to EMPLOYEE's Disability if EMPLOYEE is
incapable, even with reasonable accommodation by COMPANY, of performing the
Services because of accident, injury, or physical or mental illness for ONE
HUNDRED EIGHTY (180) consecutive days, or is unable or shall have failed to
perform the Services for a total period of ONE HUNDRED EIGHTY (180) within a
TWELVE (12) month period, regardless of whether such days are consecutive.  If
COMPANY suspends compensation payments because of EMPLOYEE's Disability, COMPANY
shall resume compensation payments when EMPLOYEE resumes performance of the
Services.  If COMPANY elects to terminate this Agreement due to EMPLOYEE's
Disability, it must first give EMPLOYEE TEN (10) WORKING days advance written
notice.

4.1.3       Discontinuance Of Business.  If COMPANY discontinues operating its
business, this Agreement shall terminate as of the last day of the month on
which COMPANY ceases its entire operations with the same effect as if that last
date were originally established as termination date of this Agreement.

4.1.4       For Cause.  COMPANY may terminate this Agreement without advance
notice for Cause.  For the purpose of this Agreement, "Cause" shall mean any
failure to comply in any material respect with this Agreement or any Agreement
incorporated herein; personal or professional misconduct by EMPLOYEE (including,
but not limited to, criminal activity or gross or willful neglect of duty);
breach of EMPLOYEE's fiduciary duty to the COMPANY; conduct which threatens
public health or safety, or threatens to do immediate or substantial harm to
COMPANY's business or reputation; [or any other misconduct, deficiency, failure
of performance, breach or default, reasonably capable of being remedied or
corrected by EMPLOYEE. To the extent that a breach pursuant to this Section
4.1.4 is curable by EMPLOYEE] without harm to COMPANY and/or it's reputation,
COMPANY shall, instead of immediately terminating EMPLOYEE pursuant to this
Agreement, provide EMPLOYEE with notice of such breach, specifying the actions
required to cure such breach, and EMPLOYEE shall have ten (10) days to cure such
breach by performing the actions so specified.  If EMPLOYEE fails to cure such
breach within the ten (10) day period COMPANY may terminate this Agreement
without further notice.  COMPANY's exercise of its right to terminate under this
section shall be without prejudice to any other remedy to which COMPANY may be
entitled at law, in equity, or under this Agreement.

4.1.5.      Resignation by EMPLOYEE for Good Reason.  This Agreement and
employment relationship is terminable by either party, with or without cause,
including but not limited to resignation by EMPLOYEE for Good Reason, at any
time upon THIRTY (30) days' advance written notice to the other party.  For
purposes of this Agreement, "Good Reason" shall mean the occurrence of any of
the following without EMPLOYEE's express written consent: (i) a significant
reduction of EMPLOYEE's material duties, authorities or responsibilities as
provided in this Agreement; provided however, except in the Change of Control
context, EMPLOYEE's reporting structure may be realigned at any time, as
described in Section 1.1.1, without triggering this definition of Good Reason;
(ii) a reduction in Base Compensation or Cash Incentive Bonus other than a
one-time reduction of not more than 10% that also is applied to substantially
all other senior executives at the COMPANY; (iii) a material reduction in
EMPLOYEE's benefits as compared to the benefits in effect on the Effective Date;
(iv) EMPLOYEE must perform a significant portion of his duties at a location
other than COMPANY headquarters; or (v) COMPANY headquarters are relocated more
than 50 miles from the current location in Santa Barbara, California.

3

--------------------------------------------------------------------------------


4.1.6.      Change of Control.  If employment is terminated within TWELVE (12)
months after the occurrence of any of the events described as a Change of
Control under the provisions of the Long-Term Incentive Plan as then defined at
the time of such Change of Control,  EMPLOYEE shall be entitled to severance
compensation pursuant to Section 4.2.6 (i),(ii),(iii),(iv) and (v).

4.2   EMPLOYEE's Rights Upon Termination

4.2.1       Death.  Upon termination of this Agreement because of death of
EMPLOYEE pursuant to Section 4.1.1 above, COMPANY shall have no further
obligation to EMPLOYEE under the Agreement except to distribute to EMPLOYEE's
estate or designated beneficiary any unpaid compensation and reimbursable
expenses, less applicable withholdings, owed to EMPLOYEE prior to the date of
EMPLOYEE's death.

4.2.2       Disability.  Upon termination of this Agreement because of
Disability of EMPLOYEE pursuant to Sections 4.1.2 above, COMPANY shall have no
further obligation to EMPLOYEE under the Agreement except to distribute to
EMPLOYEE's estate or designated beneficiary any unpaid compensation and
reimbursable expenses, less applicable withholdings, owed to EMPLOYEE prior to
the date of EMPLOYEE's termination due to Disability. 

4.2.3       Discontinuance Of Business.  Upon termination of this Agreement
because of discontinuation of COMPANY's business pursuant to Section 4.1.3,
COMPANY shall have no further obligation to EMPLOYEE under the Agreement except
to distribute to EMPLOYEE any unpaid compensation and reimbursable expenses,
less applicable withholdings, owed to EMPLOYEE prior to the date of termination
of this Agreement.

4.2.4       Voluntary Termination without Good Reason; Termination With Cause. 
Upon voluntary termination of EMPLOYEE's employment by EMPLOYEE without Good
Reason or termination of EMPLOYEE's employment for Cause pursuant to Section
4.1.4, COMPANY  shall have no further obligation to EMPLOYEE under this
Agreement except to distribute to EMPLOYEE:

i.  Any compensation and reimbursable expenses owed to EMPLOYEE by COMPANY
through the termination date, less applicable withholdings; and

ii. Severance compensation as provided for in COMPANY's Severance Policy, if
any, less applicable withholdings.

4.2.5       Termination Without Cause; Resignation for Good Reason; Non-renewal
of Agreement by COMPANY.  Upon termination of EMPLOYEE's employment by COMPANY
without Cause pursuant to Section 4.1.4, or if EMPLOYEE terminates this
Agreement at any time for Good Reason, or if Company does not renew the term of
the Agreement as provided in Section 2 above, then COMPANY shall have no further
obligation to EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

i.  Any compensation then due EMPLOYEE in accordance with Section 3.1.1 , and
reimbursable expenses owed by COMPANY to EMPLOYEE through the termination date,
less applicable withholdings; and

ii. Reimbursement of full COBRA premium for TWENTY-FOUR (24) months following
termination.  Should EMPLOYEE discontinue COBRA coverage or elect alternative
coverage, a cash payment will not be provided in lieu of payment of premium; 

iii. A pro-rated share of the Cash Incentive Bonus that would be due to EMPLOYEE
if EMPLOYEE had remained employed with COMPANY through the last day of the
fiscal year for which the cash incentive bonus is calculated, less applicable
withholdings and/or any other applicable bonus or compensation program as
approved by the Board of Directors; and

4

--------------------------------------------------------------------------------


iv. Severance compensation totaling TWENTY-FOUR (24) months base pay, determined
at EMPLOYEE's then-current rate of base pay; however, EMPLOYEE may elect to
accept a lesser amount of severance than stipulated if EMPLOYEE deems it
beneficial to him/her in light of various income and excise tax considerations.
In consideration for this severance compensation, EMPLOYEE, on behalf of
himself, his agents, heirs, executors, administrators, and assigns, expressly
releases and forever discharges COMPANY and its successors and assigns, and all
of its respective agents, directors, officers, partners, employees,
representatives, insurers, attorneys, parent companies, subsidiaries,
affiliates, and joint ventures, and each of them, from any and all claims based
upon acts or events that occurred on or before the date on which EMPLOYEE
accepts the severance compensation, including any claim arising under any state
or federal statute or common law, including, but not limited to, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. "2000e, et seq., the Americans with
Disabilities Act, 42 U.S.C. " 12101, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. " 623, et. seq., the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. " 2101, et. seq., and the California Fair Employment
and Housing Act, Cal. Gov't Code " 12940, et seq. EMPLOYEE acknowledges that he
is familiar with section 1542 of the California Civil Code, which reads as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that he is releasing all known and
unknown claims, and that he is waiving all rights he has or may have under Civil
Code Section 1542 or under any other statute or common law principle of similar
effect.  EMPLOYEE acknowledges that the benefits he is receiving in exchange for
this Release are more than the benefits to which he otherwise would have been
entitled, and that such benefits constitute valid and adequate consideration for
this Release.  EMPLOYEE further acknowledges that he has read this Release,
understands all of its terms, and has consulted with counsel of his choosing
before signing this Agreement. 

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE would otherwise be entitled, under either
any other provision to this Agreement or any COMPANY policies in effect on the
date of execution of this Agreement.  During the first six (6) months after
termination, EMPLOYEE's severance compensation shall accrue, payable in one lump
sum payment, less applicable withholdings, on the seventh month after
termination, subject to the Internal Revenue Service guidance providing that the
imposition of tax under Internal Revenue Code Section 409A does not apply to
such payments.

4.2.6       Termination Due to Change Of Control.   If employment is terminated
within TWELVE (12) months AFTER any of the events delineated in Section 4.1.6 of
this Agreement ("Change of Control"), COMPANY shall have no further obligation
to EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

i. Any compensation then due EMPLOYEE in accordance with Section 3.1.1  and
reimbursable expenses owed by COMPANY to EMPLOYEE through the termination date,
less applicable withholdings; and

ii. A ONE HUNDRED PERCENT (100%) of the Cash Incentive Bonus that would be due
to EMPLOYEE if EMPLOYEE had remained employed with COMPANY through the last day
of the fiscal year for which the cash incentive bonus is calculated, less
applicable withholdings and/or any other applicable bonus or compensation
program as approved by the Board of Directors; and

iii. Any options awarded and pursuant to the Long-Term Incentive Plan applicable
to EMPLOYEE's option award(s); and

iv. Reimbursement of full COBRA premium for TWENTY-FOUR (24) months following
termination. Should EMPLOYEE discontinue COBRA coverage or elect alternative
coverage, a cash payment will not be provided in lieu of payment of premium; and

5

--------------------------------------------------------------------------------


v.  Severance compensation totaling TWENTY-FOUR (24) months base pay, determined
at EMPLOYEE's then-current rate of base pay; however, EMPLOYEE may elect to
accept a lesser amount of severance than stipulated if EMPLOYEE deems it
beneficial to him/her in light of various income and excise tax considerations.
In consideration for this severance compensation, EMPLOYEE, on behalf of
himself, his agents, heirs, executors, administrators, and assigns, expressly
releases and forever discharges COMPANY and its successors and assigns, and all
of its respective agents, directors, officers, partners, employees,
representatives, insurers, attorneys, parent companies, subsidiaries,
affiliates, and joint ventures, and each of them, from any and all claims based
upon acts or events that occurred on or before the date on which EMPLOYEE
accepts the severance compensation, including any claim arising under any state
or federal statute or common law, including, but not limited to, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. ''2000e, et seq., the Americans with
Disabilities Act, 42 U.S.C. '' 12101, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. ''  623, et seq., the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. '' 2101, et seq., and the California Fair Employment
and Housing Act, Cal. Gov't Code '' 12940, et seq.  EMPLOYEE acknowledges that
he is familiar with section 1542 of the California Civil Code, which reads as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that he is releasing all known and
unknown claims, and that he is waiving all rights he has or may have under Civil
Code Section 1542 or under any other statute or common law principle of similar
effect.  EMPLOYEE acknowledges that the benefits he is receiving in exchange for
this Release are more than the benefits to which he otherwise would have been
entitled, and that such benefits constitute valid and adequate consideration for
this Release.  EMPLOYEE further acknowledges that he has read this Release,
understands all of its terms, and has consulted with counsel of his choosing
before signing this Agreement. 

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE would otherwise be entitled, either under
any provision to this Agreement or any COMPANY policies in effect on the date of
execution of this Agreement.  During the first six (6) months after termination,
EMPLOYEE's severance compensation shall accrue, payable in one lump sum payment,
less applicable withholdings, on the seventh month after termination, subject to
the Internal Revenue Service guidance providing that the imposition of tax under
Internal Revenue Code Section 409A does not apply to such payments.

5.            REPRESENTATIONS AND WARRANTIES

5.1  Representations of EMPLOYEE.  EMPLOYEE represents and warrants that
EMPLOYEE has all right, power, authority and capacity, and is free to enter into
this Agreement; that by doing so, EMPLOYEE will not violate or interfere with
the rights of any other person or entity; and that EMPLOYEE is not subject to
any contract, understanding or obligation that will or might prevent, interfere
with or impair the performance of this Agreement by EMPLOYEE.  EMPLOYEE shall
indemnify and hold COMPANY harmless with respect to any losses, liabilities,
demands, claims, fees, expenses, damages and costs (including attorneys' fees
and court costs) resulting from or arising out of any claim or action based upon
EMPLOYEE's entering into this Agreement.

5.2  Representations of COMPANY.  COMPANY represents and warrants that it has
all right, power and authority, without the consent of any other person, to
execute and deliver, and perform its obligations under, this Agreement.  All
corporate and other actions required to be taken by COMPANY to authorize the
execution, delivery and performance of this Agreement and the consummation of
all transactions contemplated hereby have been duly and properly taken.  This
Agreement is the lawful, valid and legally binding obligation of COMPANY
enforceable in accordance with its terms.

5.3  Materiality of Representations.  The representations, warranties and
covenants set forth in this Agreement shall be deemed to be material and to have
been relied upon by the parties hereto.

6

--------------------------------------------------------------------------------


6.           COVENANTS

6.1  Nondisclosure and Invention Assignment.  EMPLOYEE acknowledges that, as a
result of performing the Services, EMPLOYEE shall have access to confidential
and sensitive information concerning COMPANY's business including, but not
limited to, their business operations, sales and marketing data, and
manufacturing processes.  EMPLOYEE also acknowledges that in the course of
performing the Services, EMPLOYEE may develop new product ideas or inventions as
a result of COMPANY's information.  Accordingly, to preserve COMPANY's
confidential information and to assure it the full benefit of that information,
EMPLOYEE shall, as a condition of employment with COMPANY, execute COMPANY's
standard form of Employee Confidentiality Agreement attached hereto as Exhibit
A, and execute updated versions of the Employee Confidentiality Agreement as it
may be modified from time to time by COMPANY and as may be required of
similarly-situated executives of COMPANY.  The Employee Confidentiality
Agreement is incorporated herein by this reference.  EMPLOYEE's obligations
under the Employee Confidentiality Agreement continue beyond the termination of
this Agreement.

6.2  Covenant Not to Compete.  EMPLOYEE agrees that solely in the event of the
sale or acquisition of the COMPANY, and to the maximum extent permitted by
applicable law, EMPLOYEE shall abide by the following covenant not to compete.
The sale or acquisition of the COMPANY shall include the COMPANY's sale of its
goodwill, or its sale of all or substantially all of its operating assets,
together with the goodwill, or its sale or other disposition of its ownership
interest in COMPANY or as otherwise provided in California Business and
Professions Code Section 16601.  The covenant not to compete shall exist only in
the event that following the termination of this Agreement (and only in the
event of the sale or acquisition of the COMPANY), the COMPANY elects, at its
sole discretion, to invoke its restrictions. To exercise this covenant not to
compete, the COMPANY shall notify EMPLOYEE within ten (10) days of termination
of this Agreement of its intention to exercise this option and make an
additional payment to EMPLOYEE of TWELVE (12) months' base monthly salary
determined at EMPLOYEE's last rate of base monthly salary (and not including any
bonus for which the EMPLOYEE may be eligible) with COMPANY.  Pursuant to this
covenant not to compete, EMPLOYEE agrees that for a period of one (1) year
following the termination date of this Agreement, EMPLOYEE shall not directly or
indirectly for EMPLOYEE, or as a member of a partnership, or as an officer,
director, stockholder, employee, or representative of any other entity or
individual, engage, directly or indirectly, in any business activity which is
the same or similar to work engaged in by EMPLOYEE on behalf of COMPANY within
the same geographic territory where the COMPANY carries on or conducts business,
and which is directly competitive with the business conducted or to EMPLOYEE's
knowledge, contemplated by COMPANY at the time of termination of this Agreement,
(other than investments in professionally managed funds over which the EMPLOYEE
does not have control or discretion in investment decisions and investments in
publicly traded companies, so long as EMPLOYEE'S beneficial ownership does not
exceed 2% of the public companies outstanding voting stock).  EMPLOYEE may
accept employment with an entity competing with COMPANY only if the business of
that entity is diversified and EMPLOYEE is employed solely with respect to a
separately-managed and separately-operated part of that entity's business that
does not compete with COMPANY.  Prior to accepting such employment, EMPLOYEE and
the prospective employer entity shall provide COMPANY with written assurances
reasonably satisfactory to COMPANY that EMPLOYEE will not render services
directly or indirectly to any part of that entity's business that competes with
the business of COMPANY. 

EMPLOYEE acknowledges that (i) EMPLOYEE is familiar with the foregoing covenant
not to compete; (ii) EMPLOYEE is an officer and key member of the management of
COMPANY; (iii) EMPLOYEE is a shareholder of the COMPANY , (iv) the goodwill
associated with the existing business, customers and assets of COMPANY prior to
any sale or acquisition of the COMPANY is an integral component of the value of
COMPANY; and (v) EMPLOYEE's agreement as set forth herein is necessary and
reasonable with respect to its length of time, scope and geographic coverage, in
order to protect the goodwill related to the COMPANY in connection with its sale
or acquisition.

6.3  Covenant to Deliver Records.  All memoranda, notes, records and other
documents made or compiled by EMPLOYEE, or made available to EMPLOYEE during the
term of this Agreement concerning the business of COMPANY, shall be and remain
COMPANY's property and shall be delivered to COMPANY upon the termination of
this Agreement or at any other time on request. 

6.4  Covenant Not To Recruit.  EMPLOYEE shall not, during the term of this
Agreement and for a period of one (1) year following termination of this
Agreement, directly or indirectly, either on EMPLOYEE's own behalf, or on behalf
of any other individual or entity, solicit, interfere with, induce (or attempt
to induce) or endeavor to entice away any employee associated with COMPANY to
become affiliated with him or any other individual or entity. 

7

--------------------------------------------------------------------------------


                                                                                                                                               

7.            CERTAIN RIGHTS OF COMPANY

7.1  Announcement.  COMPANY shall have the right to make public announcements
concerning the execution of this Agreement and certain terms thereof. 

7.2  Use of Name, Likeness and Biography.  COMPANY shall have the right (but not
the obligation) to use, publish and broadcast, and to authorize others to do so,
the name, approved likeness and approved biographical material of EMPLOYEE to
advertise, publicize and promote the business of COMPANY and its affiliates
through publicizing EMPLOYEE's employment with COMPANY, but not for the purposes
of direct endorsement without EMPLOYEE's consent.  An "approved likeness" and
"approved biographical material" shall be, respectively, any photograph or other
depiction of EMPLOYEE, or any biographical information or life story concerning
the professional career of EMPLOYEE approved by EMPLOYEE. 

7.3  Right to Insure.  While this Agreement is in effect, COMPANY shall have the
right to secure in its own name, or otherwise, and at its own expense, life or
accident insurance covering EMPLOYEE, and EMPLOYEE shall have no right, title or
interest in and to such insurance.  EMPLOYEE shall assist COMPANY in procuring
such insurance by submitting to examinations and by signing such applications
and other instruments as may be customarily required by the insurance carriers
to which application is made for any such insurance.

8.            ASSIGNMENT

Neither party may assign or otherwise dispose of its rights or obligations under
this Agreement without the prior written consent of the other party except as
provided in this Section.  COMPANY may assign and transfer this Agreement, or
its interest in this Agreement, to any affiliate of COMPANY or to any entity
that is a party to a merger, reorganization, or consolidation with COMPANY, or
to a subsidiary of COMPANY, or to any entity that acquires substantially all of
the assets of COMPANY or of any division with respect to which EMPLOYEE is
providing services (providing such assignee assumes COMPANY's obligations under
this Agreement EMPLOYEE shall, if requested by COMPANY, perform EMPLOYEE's
duties and Services, as specified in this Agreement, for the benefit of any
subsidiary or other affiliate of COMPANY .  Upon assignment, acquisition,
merger, consolidation or reorganization, the term "COMPANY" as used herein shall
be deemed to refer to such assignee or successor entity.  EMPLOYEE shall not
have the right to assign EMPLOYEE's interest in this Agreement, any rights under
this, or any duties imposed under this Agreement, nor shall EMPLOYEE or his
spouse, heirs, beneficiaries, executors or administrators have the right to
pledge, hypothecate or otherwise encumber EMPLOYEE's right to receive
compensation hereunder without the express written consent of COMPANY.  

9.            RESOLUTION OF DISPUTES

In the event of any dispute arising out of or in connection with this Agreement
or in any way relating to the employment of EMPLOYEE which leads to the filing
of a lawsuit, the parties agree that venue and jurisdiction shall be in Santa
Barbara County, California.  The prevailing party in any such litigation shall
be entitled to an award of costs and reasonable attorneys' fees to be paid by
the losing party.

10.          GENERAL PROVISIONS

10.1  Notices.  Notice under this Agreement shall be sufficient only if
personally delivered by a major commercial paid delivery courier service or
mailed by certified or registered mail (return receipt requested and postage
pre-paid) to the other party at its address set forth in the signature block
below or to such other address as may be designated by either party in writing
(or in the case of EMPLOYEE, the then current address in COMPANY's employment
records).  If not received sooner, notices by mail shall be deemed received five
(5) days after deposit in the United States mail.

10.2  Agreement Controls.  Unless otherwise provided for in this Agreement, the
offer letter, sent to EMPLOYEE by COMPANY and dated September 23, 2007, and the
COMPANY's policies, procedures and practices shall govern the relationship
between EMPLOYEE and COMPANY.  If, however, any of COMPANY's policies,
procedures and/or practices and/or any provisions of the offer letter conflict
with this Agreement (together with any amendments hereto), this Agreement (and
any amendments hereto) shall control.

8

--------------------------------------------------------------------------------


                                                                                                                                               

10.3  Amendment and Waiver.  Any provision of this Agreement may be amended or
modified , and the observance of any provision may be waived (either
retroactively or prospectively) only by written consent of the parties.  Either
party's failure to enforce any provision of this Agreement shall not be
construed as a waiver of that party's right to enforce such provision.

10.4     Governing Law.  This Agreement and the performance hereunder shall be
interpreted under the substantive laws of the State of California.

10.5  Force Majeure.  Either party shall be temporarily excused from performing
under this Agreement if any force majeure or other occurrence beyond the
reasonable control of either party makes such performance impossible, except a
Disability as defined in this Agreement, provided that the party subject to the
force majeure provides notice of such force majeure at the first reasonable
opportunity.  Under such circumstances, performance under this Agreement which
related to the delay shall be suspended for the duration of the delay provided
the delayed party shall resume performance of its obligations with due diligence
once the delaying event subsides.  In case of any such suspension, the parties
shall use their efforts to overcome the cause and effect of such suspension.

10.6  Remedies.  EMPLOYEE acknowledges that because of the nature of COMPANY's
business, and the fact that the services to be performed by EMPLOYEE pursuant to
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character which give them a peculiar value, a breach of this
Agreement shall cause substantial injury to COMPANY for which money damages
cannot reasonably be ascertained and for which money damages would be
inadequate.  EMPLOYEE therefore agrees that COMPANY shall have the right to
obtain injunctive relief, including the right to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, in
addition to any other remedies that COMPANY may have.

10.7  Severability.  If any term, provision, covenant, paragraph, or condition
of this Agreement is held to be invalid, illegal, or unenforceable by any court
of competent jurisdiction, that provision shall be limited or eliminated to the
minimum extent necessary so this Agreement shall otherwise remain enforceable in
full force and effect.

10.8  Construction.  Headings and captions are only for convenience and shall
not affect the construction or interpretation of this Agreement.  Whenever the
context requires, words, used in the singular shall be construed to include the
plural and vice versa, and pronouns of any gender shall be deemed to include the
masculine, feminine, or neuter gender.

10.9  Counterpart Copies.  This Agreement may be signed in counterpart copies,
each of which shall represent an original document, and all of which shall
constitute a single document.

10.10 No Adverse Construction.  The rule that a contract is to be construed
against the party drafting the contract is hereby waived, and shall have no
applicability in construing this Agreement or the terms hereof. 

10.11 Entire Agreement.  With respect to its subject matter, namely, the
employment by COMPANY of EMPLOYEE, this Agreement (including the documents
expressly incorporated therein, such as the Employee Confidentiality Agreement
AND OFFER LETTER), contains the entire understanding between the parties, and
supersedes any prior agreements, understandings, and communications between the
parties, whether oral, written, implied or otherwise.

9

--------------------------------------------------------------------------------


                                                                                                                                               

10.12 Assistance of Counsel.  EMPLOYEE expressly acknowledges that he was given
the right to be represented by counsel of his own choosing in connection with
the terms of this Agreement.

The parties execute this Agreement as of the date stated below:

EMPLOYEE/DATE

MENTOR CORPORATION/DATE /s/Michael O'Neill  11/13/07       
MICHAEL O'NEILL/Date  By: /s/Joshua H. Levine  11/13/07      
 Joshua Levine/Date
 President/CEO
 Mentor Corporation       NOTICE ADDRESS:  NOTICE ADDRESS:
 201 Mentor Drive
 Santa Barbara, CA  93111

 

 

10

--------------------------------------------------------------------------------